Exhibit PPL Energy Supply, LLC Offer To Purchase For Cash Up To $250,000,000 Aggregate Principal Amount Of The Notes Listed Below Title of Security CUSIP No. Principal Amount Outstanding Acceptance Priority Level Tender Offer Consideration(1) Early Tender Payment (1) Total Consideration (1)(2) 6.00% Senior Notes due 2036 (CUSIP No. - 69352J AK3) $300,000,000 First $750 $30 $780 6.20% Senior Notes due 2016 (CUSIP No. - 69352J AH0) $500,000,000 Second $920 $30 $950 5.40% Senior Notes due 2014 (CUSIP No. - 69352J AF4) $300,000,000 Third $910 $30 $940 (1) Per $1,000 principal amount of Notes accepted for purchase. (2) The Total Consideration includes the Early Tender Payment and is payable only in respect of Notes validly tendered (and not validly withdrawn) prior to the Early Tender Deadline and accepted for payment. Each Offer will expire at 11:59 p.m., New York City time, on March 16, 2009, unless extended or earlier terminated (such date and time, as the same may be extended with respect to an Offer, the “Expiration Time”).If you choose to tender and wish to receive the Total Consideration (as defined below), you must validly tender and not validly withdraw your Notes at or prior to 5:00 p.m., New York City time, on March 3, 2009, unless extended (such date and time, as the same may be extended with respect to an Offer, the “Early Tender Deadline”).If you validly tender your Notes after the Early Tender Deadline, but at or prior to the Expiration Time, you will qualify to receive only the Tender Offer Consideration (as defined below).The Tender Offer Consideration is equal to the Total Consideration minus the Early Tender Payment (as defined below).No Notes may be withdrawn after the Early Tender Deadline unless the Company reduces the amount of the Total Consideration, the Tender Offer Consideration or the principal amount of Notes subject to the applicable Offer (except in connection with a proration as described herein) or is otherwise required by law to permit withdrawal. The Dealer Managers for the Offers are: Morgan StanleyWachovia Securities February 17, 2009 TABLE OF CONTENTS Page THE OFFERS ii IMPORTANT INFORMATION iii WHERE YOU CAN FIND MORE INFORMATION v DOCUMENTS INCORPORATED BY REFERENCE v FORWARD-LOOKING STATEMENTS vi SUMMARY 1 PPL ENERGY SUPPLY, LLC 4 TERMS OF THE OFFERS 6 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 15 DEALER MANAGERS; TENDER AGENT; INFORMATION AGENT 15 MISCELLANEOUS 16 References to the “Company,” “PPL Energy Supply,” “we,” “our,” or “us” are to PPL Energy Supply, LLC. THE OFFERS We hereby offer to purchase for cash, upon the terms and subject to the conditions set forth in this Offer to Purchase (as it may be amended or supplemented from time to time, this “Offer to Purchase”) up to $250,000,000 aggregate principal amount (the “Tender Cap”) of the notes listed in the table on the cover page of this Offer to Purchase (collectively, the “Notes”).The offers consist of three separate offers, one for each series of Notes (each an “Offer” and, collectively, the “Offers”).The amount of any series of Notes that is purchased in an Offer will be based on the acceptance priority level for such series, as set forth in the table on the cover page of this Offer to Purchase (the “Acceptance Priority Level”).As a result, if the aggregate principal amount of Notes tendered in an Offer exceeds the amount of the Tender Cap remaining available for such Offer, then, if we accept Notes of such series for purchase pursuant to such Offer, we will accept such Notes on a pro rata basis (with adjustments downward to avoid the purchase of Notes in a principal amount other than in integral multiples of $1,000).See “Terms of the Offers—Tender Cap, Acceptance Priority Levels and Proration” for more information on priority of purchase and proration.Subject to the requirements of the federal securities laws, we have the right to change the Tender Cap in our sole discretion. The “Total Consideration” offered per $1,000 principal amount of each series of Notes tendered and accepted for purchase pursuant to the Offers will be the price set forth next to the corresponding issue of Notes in the table on the front cover of this Offer to Purchase.Holders of Notes that are validly tendered and not validly withdrawn on or before the Early Tender Deadline and accepted for purchase will receive the Total Consideration, which will be payable on the Settlement Date (as defined below).Holders of Notes that are validly tendered after the Early Tender Deadline and on or before the Expiration Time and accepted for purchase will receive the Total Consideration minus an amount in cash equal to the amounts listed in the table on the cover page of this Offer to Purchase under the heading “Early Tender Payment” (the “Early Tender Payment”; the Total Consideration minus the Early Tender Payment is referred to as the “Tender Offer Consideration”), which will be payable on the Settlement Date.See “Terms of the Offers—The Offers” and “Terms of the Offers—Total Consideration and Tender Offer Consideration.” Upon the terms and subject to the conditions of the Offers, we will notify D.F. King & Co., Inc. (the “Tender Agent”), promptly after the Expiration Time, of which Notes tendered are accepted for purchase and payment pursuant to the Offers.If you validly tender your Notes and do not validly withdraw them, and we accept them for purchase, subject to the terms and conditions of the applicable Offers, including the proration procedures set forth in this Offer to Purchase, we will pay you the Total Consideration or the Tender Offer Consideration, as applicable, and accrued and unpaid interest on the tendered Notes from and including the last interest payment date applicable to your Notes to, but not including, the Settlement Date (the “Accrued Interest”) promptly after the Expiration Time (the date of payment with respect to an Offer being referred to herein as the “Settlement Date”).The Settlement Date is expected to be two business days after the Expiration Time, or promptly thereafter. Tenders of Notes made prior to the Early Tender Deadline may be validly withdrawn at any time up until 5:00 p.m., New York City time, on the Early Tender Deadline, but after such time may not be validly withdrawn unless the Company reduces the amount of the Total Consideration, the Tender Offer Consideration or the principal amount of Notes subject to the applicable Offer (except in connection with a proration as described herein), or is otherwise required by law to permit withdrawal.Tenders of Notes made after the Early Tender Deadline may not be validly withdrawn at any time unless the Company reduces the amount of the Total Consideration, the Tender Offer Consideration or the principal amount of Notes subject to the applicable Offer (except in connection with a proration as described herein), or is otherwise required by law to permit withdrawal.In the event of a termination or withdrawal of the Offers, unless you have indicated other delivery instructions in the Letter of Transmittal (as defined below), Notes tendered through the Depository Trust Company (“DTC”) will be credited to you through DTC and your DTC participant, as applicable.In the event Notes you tendered are not purchased due to proration, they will be promptly credited to your account, unless you have indicated other delivery instructions in the Letter of Transmittal. Notwithstanding any other provision of the Offers, our obligation to accept for purchase, and to pay for, Notes that are validly tendered and not validly withdrawn pursuant to each Offer is subject to the Tender Cap.If the aggregate principal amount of Notes tendered in any Offer exceeds the amount of the Tender Cap remaining available for application to such Offer, then, if we accept Notes of such series for purchase pursuant to such Offer, we will accept such Notes on a pro rata basis (with adjustments downward to avoid the purchase of Notes in a principal amount other than in integral multiples of $1,000).See “Terms of the Offers—Tender Cap, Acceptance Priority Levels and Proration” and “Terms of the Offers—Conditions of the Offers.” The conditions of the Offers are set forth under “Terms of the Offers—Conditions of the Offers.” The Offers are not conditioned upon any minimum principal amount of any series of Notes being tendered. We expressly reserve the right, in our sole discretion, subject to applicable law, to: · waive any and all conditions to one or more of the Offers; · extend, terminate or withdraw one or more of the Offers; or · otherwise amend one or more of the Offers in any respect. This Offer to Purchase has not been filed with or reviewed by any federal or state securities commission or regulatory authority of any jurisdiction, nor has any such commission or authority passed upon the accuracy or adequacy of this Offer to Purchase.Any representation to the contrary is unlawful and may be a criminal offense. None of the Company, the Information Agent, the Tender Agent, the Dealer Managers or the Trustee for each series of Notes is making any recommendation as to whether or not you should tender your Notes in response to the Offers. IMPORTANT INFORMATION All of the Notes were issued in book-entry form, and all of the Notes are currently represented by one or more global certificates held for the account of DTC.If you desire to tender Notes, you may transfer such Notes through DTC’s Automated Tender Offer Program (“ATOP”), following the procedures set forth below and described in more detail under “Terms of the Offers—Procedures For Tendering”.Alternatively, you may complete and sign the accompanying Letter of Transmittal (the “Letter of Transmittal”) in accordance with the instructions set forth therein, have the signature thereon guaranteed, if required, and send or deliver the manually signed Letter of Transmittal, together with any required documents, to the Tender Agent at its address set forth in the Letter of Transmittal. A beneficial owner whose Notes are held of record by a broker, dealer, commercial bank, trust company or other nominee must contact such nominee if the beneficial owner desires to tender Notes.A beneficial owner of Notes tendered will not be obliged to pay brokerage fees or commissions to the Dealer Managers, the Tender Agent, the Information Agent or us in connection with the Offers. We have not provided guaranteed delivery provisions in connection with the Offers.You must tender your Notes in accordance with the procedures set forth under “Terms of the Offers—Procedures For Tendering.” Requests for additional copies of this Offer to Purchase and the Letter of Transmittal and requests for assistance relating to the procedures for tendering Notes may be directed to the Information Agent at the address and telephone numbers on the back cover of this Offer to Purchase.Requests for assistance relating to the terms and conditions of the Offers may be directed to the Dealer Managers at the addresses and telephone numbers on the back cover of this Offer to Purchase.Beneficial owners may also contact their broker, dealer, commercial bank, trust company or other nominee for assistance regarding the Offers. This Offer to Purchase and the Letter of Transmittal contain important information that should be read before any decision is made with respect to the Offers. This Offer to Purchase does not constitute an offer to purchase Notes in any jurisdiction in which it is unlawful to make such offer under applicable securities or blue sky laws. The delivery of this Offer to Purchase shall not under any circumstances create any implication that the information contained herein is correct as of any time subsequent to its date or that there has been no change in the information set forth herein or in any attachments hereto or in our affairs since the date hereof. No dealer, salesperson or other person has been authorized to give any information or to make any representation not contained in this Offer to Purchase, and, if given or made, such information or representation may not be relied upon as having been authorized by us, the Tender Agent, the Information Agent, the Dealer Managers or the Trustee. From time to time following the Offers, we may purchase additional Notes in the open market, in privately negotiated transactions, through tender offers or otherwise.Any future purchases may be on the same terms or on terms that are more or less favorable to holders of Notes than the terms of the Offers.Any future purchases by us will depend on various factors existing at that time.There can be no assurance as to which, if any, of these alternatives (or combinations thereof) we will pursue in the future.See “Terms of the Offers—Purpose of the Offers.” The Trustee has not independently verified and makes no representation or warranty, express or implied, and assumes no responsibility, for the accuracy or adequacy of the information provided herein.The Trustee will conclusively rely on the results of the Offers as reported by the Tender Agent and us, and the Trustee will have no liability in connection therewith. You should take note of the following dates in connection with the Offers: Date Calendar Date and Time Event Early Tender Deadline 5:00 p.m., New York City time, on March 3, 2009, unless extended with respect to any Offer. The deadline for you to tender Notes in the applicable Offer to qualify for the payment of the Total Consideration on the Settlement Date.Tenders of Notes made prior to the Early Tender Deadline may be validly withdrawn at any time up until the Early Tender Deadline, but after such time may not be validly withdrawn unless the Company reduces the amount of the Total Consideration, the Tender Offer Consideration or the principal amount of Notes subject to the applicable Offer (except in connection with a proration as described herein), or is otherwise required by law to permit withdrawal.Holders of Notes that are validly tendered after the Early Tender Deadline and accepted for purchase will receive the Tender Offer Consideration. Expiration Time 11:59 p.m., New York City time, on March 16, 2009, unless extended or earlier terminated with respect to any Offer. The deadline for you to tender Notes in the applicable Offer to qualify for the payment of the Tender Offer Consideration on the Settlement Date. Settlement Date The Settlement Date is expected to be two business days after the Expiration Time, or promptly thereafter. If we accept Notes for purchase in the applicable Offer, we will deposit with the Tender Agent the amount of cash necessary to pay each holder of Notes accepted for payment the Total Consideration or the Tender Offer Consideration, as applicable, plus Accrued Interest in respect of such Notes.The Tender Agent will make any applicable payments to you or to your nominee. WHERE YOU CAN FIND MORE INFORMATION Available Information PPL Energy Supply files reports and other information with the SEC.You may obtain copies of this information by mail from the Public Reference Room of the SEC, treet, N.E., Room1580, Washington,D.C. 20549, at prescribed rates.Further information on the operation of the SEC’s Public Reference Room in Washington,D.C. can be obtained by calling the SEC at 1-800-SEC-0330. Our parent, PPL Corporation, maintains an Internet Web site at www.pplweb.com.On the Investor Center page of that Web site, PPL Corporation provides access to PPL Energy Supply’s SEC filings free of charge, as soon as reasonably practicable after filing with the SEC.The information at PPL Corporation’s Web site is not incorporated in this Offer to Purchase by reference, and you should not consider it a part of this Offer to Purchase.PPL Energy Supply’s filings are also available at the SEC’s Web site (www.sec.gov). DOCUMENTS INCORPORATED BY REFERENCE PPL Energy Supply will “incorporate by reference” information into this Offer to Purchase by disclosing important information to you by referring you to other documents that it files separately with the SEC.The information incorporated by reference is deemed to be part of this Offer to Purchase, and later information that we file with the SEC will automatically update and supersede that information.This Offer to Purchase incorporates by reference the documents set forth below that have been previously filed with the SEC.These documents contain important information about PPL Energy Supply. SEC Filings Period/Date Annual Report on Form10-K Year ended December31, 2007 Quarterly Reports on Form10-Q Quarters ended March 31, 2008, June 30, 2008 and September 30, 2008 Current Reports on Form8-K Filed on January 2, 2008, March 14, 2008, April 2, 2008, June 23, 2008, July 16, 2008, July 21, 2008, September 16, 2008, December 4, 2008 and February 4, 2009 Additional documents that PPL Energy Supply files with the SEC pursuant to
